DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, which were elected without traverse by applicant in reply filed on 17 January 2022, are pending. Claim 1 is cancelled and claims 2-9 are examined below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 6, 8-9, 3 and 5 recite the limitation “functional group type(s)”, the above language is not recited in the as filed specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 6, 8-9 and 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO2010013861A1 in view of Dekel-2011 US20110300466A1 (which incorporates US20100216052A1 by reference in its entirety).

	Regarding claim 6, Kim teaches discloses an anion conducting membrane (ion-conducting polymer containing crosslinking agent described in general, which, in a non-limiting example, may be the crosslinking agent shown in scheme 1, membrane 1; reproduced below, and associated description. A box is added to show the crosslinking of ionomer chains) comprising

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


a crosslinked ionomer comprising ionomer chains and functional groups of at least two functional group types (crosslinked ionomer comprising ionomer chains, depicted as the chains extending left-to-right, with continuation of chain designated by wavy bonds, and functional groups of at least two functional group types, described below),
a first functional group type comprising functional groups forming crosslinking bonds between the ionomer chains (first functional group comprising phenylene functional groups forming crosslinking bonds emphasized with rectangular box, above; this comes from reaction of crosslinking agent 5 with ionomer chains),
and a second functional groups type comprising anion conducting functional groups (second functional group comprising quaternary ammonium ions derived from vinylbenzene monomer 4 after reaction with tertiary amine),
wherein the crosslinking bonds does not include the ion conducting functional groups (see scheme 1, noting the crosslinking bonds do not include the ion conducting functional groups).
Kim does not explicitly disclose wherein the membrane is a catalyst coated membrane (CCM) comprising at least one catalyst layer attached to at least one side of the anion conducting membrane wherein the at least one catalyst layer comprises at least: catalyst nanoparticles and a crosslinked ionomer of the catalyst layer that comprises ionomer chains and functional groups of at least two functional group types.
Dekel-2011, however, teaches an anion exchange membrane as an art effective product for use in fuel cells such as alkaline exchange membrane fuel cells including CCMs (Dekel-2011, [0048]), comprising at least one catalyst layer attached to at least one side of the anion conducting membrane (Dekel-2011, [0002], [0009], [0013]),
wherein the at least one catalyst layer comprises at least: 
catalyst nanoparticles (Dekel-2011, [0015])
and crosslinked ionomer of the catalyst layer that comprises ionomer chains and functional groups of at least two function group types (Dekel-2011, Fig. 7), 
a third functional group type forming cross-linking bonds between two ionomer chains of the catalyst layer (Dekel-2011, [0014], [0037], Fig. 2a, 2b, 3)
and a forth type of functional groups comprising ion conducting functional groups (Dekel-2011, [0037], [0040])
wherein the crosslinking bonds does not include the ion conducting functional groups (Dekel-2011, [0043], Fig. 7).
Dekel teaches this allows one to achieve effective catalyst utilization and to minimize internal cell resistance (Dekel-2011, [0002]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dekel-2011 with the membrane taught in Kim to further comprise at least one catalyst layer attached to at least one side of the membrane to form a catalyst coated membrane (CCM), wherein the at least one catalyst layer comprises at least: catalyst nanoparticles and crosslinked ionomer of the catalyst layer comprising two types of functional groups: a third type of functional groups forming cross-linking bonds between two ionomer chains of the catalyst layer; and a forth type of functional groups comprising ion conducting functional groups, wherein the crosslinking bonds does not include the ion conducting functional groups, creating a more effective CCM and minimizing internal cell resistance.

Regarding claim 8 and 9, modified Kim teaches all of the limitations of claim 6 as set wherein the first and third functional group types are the same and the membrane further comprising the same crosslinked bonds and wherein the same crosslinked bonds extend across an interface between the anion conducting membrane and the at least one catalyst layer (Dekel-2011, [0014], [0016], [0037], Figs. 4, 7, 8) allowing for establishing a well-bonded CL/membrane interface of low contact resistance (Dekel-2011, [0037]). It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the additional teachings of Dekel-2011 into the membrane of modified Kim wherein the first functional group type and the third functional group type are the same and wherein the first functional group type and the third functional group type form the same crosslinked bonds and wherein the same crosslinked bonds extend across an interface between the anion conducting membrane and the at least one catalyst layer, establishing a well-bonded CL/membrane interface of low contact resistance.

Regarding claim 2, modified Kim also teaches wherein the anion conducting membrane further comprises a mesh for supporting the crosslinked ionomer (Kim, p. 3 line 15-16) meets the limitations of the claim because the porous film allows the inner parts (crosslinked ionomer) to be supported and communicated with each other, membranes comprising a mesh for stabilization are routinely used in the art by one of ordinary skill (Kim, p. 13 line 14-21). 

Regarding claim 3, modified Kim additionally discloses wherein the first functional group type comprises functional groups that form crosslinking bonds comprising an alkyl or aryl crosslink of the form P-R-P where P represents the ionomer chain being crosslinked, R being an alkyl or an aryl chain (Kim, scheme 1 membrane 1, and all associated text).

Regarding claim 4, modified Kim further teaches wherein the ion conducting functional groups are anion conducting functional groups (Kim, p. 2 lines 2-4).

Regarding claim 5, modified Kim also discloses wherein the second functional group type is a quaternary ammonium type (Kim, scheme 1 membrane 1, p. 9 line 25 – p. 10 line 1, p. 14 line 23 – p. 15 line 6).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim WO2010013861A1 in view of Dekel-2011 US20110300466A1 (US20100216052A1 is incorporated by reference in its entirety) and further view of Dekel-2014 US20140272663A1 (Dekel-2011 is incorporated by reference in its entirety).

Regarding claim 7, modified Kim teaches all of the limitations of claim 6 as set forth above. Kim does not explicitly disclose wherein a first catalyst layer attached to a first side of the CCM, which comprises first catalyst nanoparticles and the crosslinked ionomer of the catalyst layer and a second catalyst layer attached to a second side of the CCM, which comprises second catalyst nanoparticles and non-crosslinked ionomer. Dekel-2011 further teaches wherein a first catalyst layer attached to a first side of the CCM, which comprises first catalyst nanoparticles and the crosslinked ionomer of the catalyst layer (Dekel-2011, [0040], [0042], Figs. 2a, 2b, 3) additionally disclosing non-crosslinked ionomer of the catalyst layer and catalyst nanoparticles (Dekel-2011, [0042]) allowing one to achieve effective catalyst utilization and to minimize internal cell resistance (Dekel-2011, [0002]).
Dekel-2014 teaches a first catalyst layer attached to a first side of the CCM comprises first catalyst layer (Dekel-2014, [0010]) and the crosslinked ionomer of the catalyst layer and a second catalyst layer attached to a second side of the catalyst coated membrane comprises non-crosslinked ionomer of the catalyst layer and second catalyst layer (Dekel-2014, [0016]), to achieve structural stabilization (Dekel-2014), but does not specifically teach catalyst nanoparticles. Because Dekel-2011 specifically teaches catalyst nanoparticles generating high performance at minimal ionomer content (Dekel-2011, [0015]) and Dekel-2014 incorporates Dekel-2011 by reference for the purpose of the catalyst structure, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of Dekel-2014 with modified Kim wherein a first catalyst layer attached to a first side of the CCM, which comprises first catalyst nanoparticles and the crosslinked ionomer of the catalyst layer, and a second catalyst layer attached to a second side of the CCM, which comprises second catalyst nanoparticles and non-crosslinked ionomer improving performance and reducing manufacturing costs.

Response to Arguments
Applicant’s arguments, see p. 12, filed 06 July 2022, with respect to the claim objections of claims 1, 3-6 and 8 have been overcome by applicant’s amendment and have been withdrawn.

In a phone message on 21 September 2022, Brendan Mee attorney/agent for applicant(s) communicated that the double patenting arguments, see p. 13, filed 06 July 2022, do not apply to this application and are therefore not considered.

Applicant’s arguments, see pp. 12-13, filed 06 July 2022, with respect to the 112(b) rejection of claims 1-9 have been fully considered and are persuasive. The 112(b) rejection of claims 1-9 has been withdrawn because they have been overcome by applicant’s amendment.

Applicant's arguments filed 06 July 2022 have been fully considered but they are not persuasive.
Applicant states that Dekel-2011 does not teach or suggest the following limitations:
In the anion conducting membrane, the crosslinking bonds between the ionomer chains that are formed by the functional groups of the first functional group type do not include the anion conducting functional groups of the second functional group type, and

In the at least one catalyst layer, the crosslinking bonds between the ionomer chains that are formed by the functional groups of the third functional group type do not include the ion conducting functional groups of the fourth functional group type.

As set forth above, Kim teaches an anion conducting membrane comprising a crosslinked ionomer comprising ionomer chains and functional groups of at least two functional group types: a first functional group type comprising functional groups forming crosslinking bonds between the ionomer chains; and a second functional group type comprising anion conducting functional groups, wherein the crosslinking bonds do not include the anion conducting functional groups (Kim, scheme 1, see claim 6 above).
Dekel-2011, as set forth above, teaches at least one catalyst layer attached to at least one side of the anion conducting membrane, wherein the at least one catalyst layer comprises at least: catalyst nanoparticles, and crosslinked ionomer of the catalyst layer that comprises ionomer chains and functional groups of at least two functional group types. The anion conducting membrane of Kim in view of the teachings of Dekel-2011 suggests catalyst nanoparticles attached to at least one side of an additional anion conducting membrane of Kim used as the ionomer of the catalyst layer, satisfying the limitations of the claim at least one catalyst layer attached to at least one side of the anion conducing membrane, wherein the at least one catalyst layer comprises at least:
catalyst nanoparticles (From Dekel-2011),
and crosslinked ionomer of the catalyst layer that comprises ionomer chains and functional groups of at least two functional group types a third functional group type comprising functional groups forming crosslinking bonds between the ionomer chains of the crosslinked ionomer of the catalyst layer (from Kim’s membrane when used as ionomer of the catalyst layer);
and a fourth functional group type comprising ion conducting functional groups, wherein the crosslinking bonds formed by the functional groups of the third functional group type do not include the ion conducting functional groups (from Kim’s membrane when used as ionomer of the catalyst layer);
…as set forth previously, and where clarifying citations and graphic have been included above to make it easier for the reader to follow.
Dekel-2011 also teaches the crosslinking between the anion conducting membrane and the catalyst layer and as explained above, it would be obvious to one of ordinary skill in the art that similar can be done with the crosslinking groups of Kim. 
Applicant continues:
In contrast, Dekel 2011 teaches chemically bonding the at least one catalyst layer to the membrane surface by crosslinking of polymer constituents across an interface between the at least one catalyst layer and the at least one membrane that includes ion conducting groups of the membrane (Dekel 2011, paragraphs [0009], [0014], [0037], [0040], [0042] and Figures 5-8).

While crosslinking that includes ion-conducting groups is shown in Dekel-2011 Fig. 3, it is clearly different from Dekel-2011 Fig. 7: 

    PNG
    media_image2.png
    587
    598
    media_image2.png
    Greyscale

As shown in Fig. 7 of Dekel-2011, the crosslinking bonds across an interface between the anion conducting membrane and the at least one catalyst group is achieved by functional groups that do not include the anion conducting functional groups of the second functional group type (similar remarks apply to the fourth functional group types), and one of ordinary skill in the art could have used the same crosslinked bonds to extend across an interface between the anion conducting membrane and the at least one catalyst layer, as both references set forth that a variety of crosslinking groups can be used both within the membranes / catalyst layer, and between the membrane and catalyst layer.
	Applicant also argues:
Dekel 2014 teaches, in an alkaline membrane fuel cell (AMFC), in the formation of a CCM, the anode catalyst layer is selectively cross-linked while the cathode catalyst layer is not cross-linked. This has been found to provide structural stabilization of the CCM without loss of initial power value for a CCM without cross-linking. 

Applicant respectfully submits that Dekel 2014 too does not teach or suggest the limitations recited in amended independent claim 6 which were missing from Dekel 2011, namely the separation between cross linking groups and ion conducting groups (see, e.g., Dekel 2014 paragraphs [0011], [0012], [0024]-[0030] teaching cross linking the ionomer groups and Figures 1, 2 indicating the amination/crosslinking step which refers to the same, ion conductive as well as cross linking groups).

While applicant is correct that Dekel-2014 does not teach all of the limitations of claim 6 and the catalyst nanoparticles taught by Dekel-2014 is used in the rejection of claim 7, Kim in view of Dekel-2011 in further view of Dekel-2014 (see previous office action dated 08 March 2022). 
	Claims 2-5 and 8-9 are also rejected over Kim in view of Dekel-2011, as set forth above.
	The restriction by original presentation is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luo, Yanting, et al. "Quaternized poly (methyl methacrylate-co-butyl acrylate-co-vinylbenzyl chloride) membrane for alkaline fuel cells." Journal of Power Sources 195.12 (2010): 3765-3771 (discloses a catalyst coated membrane comprising crosslinked styrene-based ion conducting chains),
Hwang KR20130025582A (discloses an anion conducting membrane with crosslinking chains and quaternary amine groups),
Li, Nanwen, and Michael D. Guiver. "Ion transport by nanochannels in ion-containing aromatic copolymers." Macromolecules 47.7 (2014): 2175-2198 (discloses catalyst layer for use with anion conducting membrane comprising crosslinked ionomer chains in fuel cells),
Choi KR101456916B1 (discloses membrane, with crosslinked ion conducting members, that can be used as an anion conducting membrane and a catalyst coated membrane).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721